LAWSON, Justice.
Jimmy Wayne Lowe filed in this court an instrument which is captioned “Petition for Writ of Habeas Corpus.” The averments of the petition are vague and indefinite and it is difficult to determine the exact relief which petitioner seeks. Certain it is that the petition does not contain averments sufficient to warrant this court in ordering the issuance of a writ of habeas corpus.
We construe the averments and the prayer as showing that petitioner seeks an order from this court requiring that the Circuit Court of Jefferson County hold a hearing on a petition for writ of error coram nobis which petitioner had previously filed in that court. The petition filed here shows that an attorney was appointed by a judge of the Circuit Court of Jefferson County to represent petitioner in the coram nobis proceedings, but that no hearing on that petition had been held.
The State has filed in this court a motion to dismiss the so-called “Petition for Writ of Habeas Corpus” on the ground that subsequent to the filing of that petition in this court the petition for writ of error coram nobis was dismissed by the Circuit Court of Jefferson County on request of Lowe. Attached to the motion to dismiss is a certified copy of the judgment entry and order of the Circuit Court of Jefferson County dismissing the petition for writ of error coram nobis showing that the order of dismissal was entered at Lowe’s request made in the presence of his attorney.
If we are correct as to the nature of the relief which Lowe sought in the petition filed in this court, it follows that the State’s motion to dismiss is well taken.
Petition dismissed.
LIVINGSTON, C. J., and GOODWYN and COLEMAN, JJ,, concur.